DETAILED ACTION
Claim Rejections - 35 USC § 112
The arguments on page 5 of the response are persuasive.  The rejection is withdrawn.

Claim Rejections - 35 USC § 103
Rejections set forth previously under this section are withdrawn.

Allowable Subject Matter
Claims 1, 3, and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The June 6, 2022 amendments and arguments distinguish the claim from the prior art, especially the feature that the base is located atop the closed second end of the tubular first heat resistant member so that the base is entirely located in the shaping space.  Applicant correctly pointed out that this feature is absent from the prior art, and the Examiner agrees.  New references are cited on the attached PTO-892, but generally illustrate only that it is known to provide a bellows in an additive manufacturing device.  See Bracha US 20200009794 as one example.  Bracha and the other cited references also do not teach a base located atop the closed second end of the tubular first heat resistant member so that the base is entirely located in the shaping space
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742